         Case 2:20-cv-01921-RBS Document 12 Filed 07/31/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AMRITPAL SINGH                   :
                                 :                CIVIL ACTION
           v.                    :
                                 :                NO. 20-1921
DAVID J. AVERETT, ESQ. and       :
LAW OFFICES OF DAVID J. AVERETT, :
P.C.                             :

                                          ORDER

       AND NOW, this 31st day of July 2020, upon consideration of Defendants’ Motion to

Dismiss Amended Complaint (ECF No. 8) and Plaintiff’s response thereto (ECF No. 10), it is

ORDERED that the Motion is DENIED.

       IT IS SO ORDERED.

                                                  BY THE COURT:



                                                  /s/ R. Barclay Surrick
                                                  R. BARCLAY SURRICK, J.
